IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40115
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

RICARDO D. TILMAN,

                                        Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 9:94-CR-20-2
                        - - - - - - - - - -
                         November 24, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant appeals from his guilty-plea conviction for

possession with intent to distribute cocaine base.       He argues

that the factual basis to support his guilty plea was

insufficient and that his guilty plea was not knowing and

voluntary.     We have reviewed the record and find no reversible

error.   The district court's finding that the factual basis was

sufficient to support the plea was not clearly erroneous, see


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-40115
                               -2-

United States v. Adams, 961 F.2d 505, 508 (5th Cir. 1992), and a

review of the record reveals that the guilty plea was knowing and

voluntary and that the district court complied with Rule 11.

     AFFIRMED.